Carlisle, Judge.
This case was previously before this court on consideration of exceptions to the judgment of the trial court overruling general demurrers to the petition and refusing to strike from the petition all allegations seeking a recovery in excess of $500 accident insurance coverage provided by the medical payments indorsement of the policy of insur*732anee sued on. This court affirmed the judgment of the trial court. See Cotton States Mut. Ins. Co. v. Tabor, 100 Ga. App. 844 (112 S. E. 2d 621). The Supreme Court of Georgia granted certiorari and reversed that judgment. See Cotton States Mut. Ins. Co. v. Tabor, 215 Ga. 884 (114 S. E. 2d 24). In conformity with the judgment of the Supreme Court, the previous judgment of affirmance is vacated, and the judgment of the trial court overruling the general demurrers to the petition and denying the motion to strike is reversed.
Decided May 27, 1960.
Eberhardt, Franklin, Barham & Coleman, for plaintiff in error.
A. L. Kelley, Jr., Steve F. Mitchell, Bobt. B. Forrester, Farkas, Landau & Davis, contra.

Judgment reversed.


Gardner, P. J., Townsend and Frankum, JJ., concur.